UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6961


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES ROCKETT, III, a/k/a James Rocket, a/k/a James Rockett,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Mark S. Davis, District
Judge. (2:05-cr-00135-WDK-JEB-1; 2:07-cv-00336-WDK)


Submitted:   October 19, 2010             Decided:   October 28, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Rockett, III, Appellant Pro Se.   Darryl James Mitchell,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James    Rockett,       III,   seeks       to    appeal           the    district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28    U.S.C.A.    § 2255      (West      Supp.          2010)    motion,        and

dismissing it on that basis.              The order is not appealable unless

a     circuit     justice        or     judge      issues           a        certificate        of

appealability.         28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369    F.3d     363,    369     (4th     Cir.     2004).                A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies      this       standard        by         demonstrating              that

reasonable      jurists       would     find      that        the           district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies       relief     on    procedural         grounds,        the          prisoner         must

demonstrate      both    that     the    dispositive          procedural              ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We    have    independently      reviewed        the    record          and    conclude        that

Rockett has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.



                                             2
             Additionally, we construe Rockett’s notice of appeal

and   informal       brief     as     an    application        to   file     a     second    or

successive § 2255 motion.                  United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                  In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence, not previously

discoverable        by   due    diligence,         that   would       be    sufficient       to

establish      by    clear      and    convincing         evidence         that,    but     for

constitutional error, no reasonable factfinder would have found

the   movant     guilty        of    the     offense;     or    (2)    a     new    rule     of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                 28 U.S.C.A.

§ 2255(h).          Rockett’s       claims    do   not    satisfy      either       of    these

criteria.      Therefore, we deny authorization to file a successive

§ 2255 motion.

             Finally, we deny Rockett’s motion to seal and motion

to subpoena or submit witness statements.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                   DISMISSED




                                               3